In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                           Filed: April 9, 2018

* * * * * * * * * * * * * * * * * * *                                     UNPUBLISHED
ALBERT CESTARO,                     *
                                    *                                     No. 16-1601V
                  Petitioner,       *
v.                                  *                                     Special Master Gowen
                                    *
SECRETARY OF HEALTH                 *                                     Attorneys’ Fees and Costs;
AND HUMAN SERVICES,                 *                                     Special Master’s Discretion.
                                    *
                  Respondent.       *
* * * * * * * * * * * * * * * * * * *

James B. Blumenstiel, Powell, OH, for petitioner.
Camille C. Collett, United States Department of Justice, Washington, DC, for respondent.

                         DECISION ON ATTORNEYS’ FEES AND COSTS1

        On December 2, 2016, Albert Cestaro (“petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 Petitioner received an
influenza (“flu”) vaccination on or about October 5, 2015. Petitioner alleged that this flu
vaccination caused him to develop a shoulder injury and that he experienced the residual effects
of this condition for more than six months. On April 4, 2018, I approved the parties’ stipulation
that compensation should be awarded to petitioner. Decision (ECF No. 49).

      On April 6, 2018, petitioner filed a motion for attorneys’ fees and costs. Petitioner’s
Motion (“Pet. Mot.”) (ECF No. 50). The motion requests $18,056.25 in attorneys’ fees and
$650.69 for attorneys’ costs, for a total request of $18,706.29 in attorneys’ fees and costs. Id. at


1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this unpublished ruling
contains a reasoned explanation for the action in this case, I intend to post it on the website of the United States
Court of Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. Before the
ruling is posted on the court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed
redacted version” of the ruling. Id. If neither party files a motion for redaction within 14 days, the ruling will be
posted on the court’s website without any changes. Id.

2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
2. The motion provides that in accordance with General Order #9, petitioner’s counsel advanced
all litigation costs in this case and that none were borne by petition. Id.

        On April 8, 2018, respondent filed a response to the motion for attorneys’ fees and costs.
Respondent’s Response (ECF No. 51). Respondent argues that “[n]either the Vaccine Act nor
Vaccine Rule 13 contemplates any role for respondent in the resolution of a request by a
petitioner for an award of attorneys’ fees and costs.” Id. at 1. Further, respondent “is satisfied
the statutory requirements for an award of attorneys’ fees and costs are met in this case.” Id. at
2. Respondent “respectfully requests that the Special Master exercise his discretion and
determine a reasonable award for attorneys’ fees and costs.” Id. at 3.

        On April 9, 2018, petitioner filed a status report indicating that his counsel had
endeavored to reach an agreement with respondent’s counsel on the attorneys’ fees and costs,
before filing the motion. Status Report (ECF No. 52). This matter is now ripe for adjudication.

         The motion requests that petitioner’s counsel, Mr. Blumenstiel, be awarded a rate of $225
for work performed from 2016 – 2018. I and other special masters have previously found that
this is a reasonable rate for Mr. Blumenstiel and have awarded the same. See, e.g., Wisniewski
v. Sec’y of Health & Human Servs., No. 15-1321V, 2017 WL 6032301 (Fed. Cl. Spec. Mstr.
April 5, 2017); Reginelli v. Sec’y of Health & Human Servs., No. 14-972V, 2016 1161309 (Fed.
Cl. Spec. Mstr. March 1, 2016). In accordance with those recent decisions, I find that the hourly
rates requested in this matter are reasonable and award them in full.

        I have reviewed the billing records and invoices submitted with petitioner’s motion. The
billing entries reflect the nature of the task performed, the amount of time expended, and the
person performing each task. The expenses incurred are well-documented and based on my
experience, they generally appear reasonable and will be awarded in full.

    In accordance with the foregoing, petitioners’ motion for attorneys’ fees and costs is
GRANTED. Accordingly, I award the following:

        1) A lump sum in the amount of $18,706.29, representing reimbursement for
           attorneys’ fees and costs, in the form of a check payable jointly to petitioner and
           petitioner’s counsel of record, James B. Blumensteil.3




3
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all charges by
the attorney against a client, “advanced costs,” and fees for legal services rendered. Furthermore, Section 15(e)(3)
prevents an attorney from charging or collecting fees (including costs) that would be in addition to the amount
awarded herein. See generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).


                                                         2
       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
the Court is directed to enter judgment forthwith.4

         IT IS SO ORDERED.
                                                                s/Thomas L. Gowen
                                                                Thomas L. Gowen
                                                                Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties jointly or separately filing notice
renouncing their right to seek review.

                                                           3